DETAILED ACTION
This action is in response to amendments received in an RCE dated 2/1/2021. Claims 1-20 were previously pending with claims 1-11 and 20 withdrawn from further consideration. Claims 12, 16 and 18 have been amended, claims 17 and 19 canceled and new claims 21-22 added. A complete action on the merits of claims 12-16, 18 and 21-22 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US Pub. No. 2015/0088120).
Regarding Claim 12, Garcia teaches an electrosurgical generator configured to deliver pulsed field ablation pulses to electroporate cardiac tissue, the electrosurgical generator comprising:
load predetermined waveform parameters (yi) ([0134]);
load predetermined modeling data (xi) ([0136]);
accept entry of a user inputted desired lesion characteristic (ui) ([0108], [0135]-[0155]); and
select at least one waveform parameter (y) from a first set of at least one waveform parameter, the selecting being based on a statistical significance of the waveform parameter (y) in determining the user inputted desired lesion characteristic (ui), the statistical significance being indicated from experimental modeling (experimental modeling as in “store the resulting distributions in the database stored in memory 44. In this approach when the treating physician enters a particular combination of parameters, the treatment planning module 54 retrieves the heat distribution and electrical field distribution from values stored in the database. These values 
determine at least one pulsed field ablation waveform parameter corresponding to the selected at least one waveform parameter (y), based on (ui), (yi) and (xi) (in general see [0084]-[0086], [0105]-[0155], [0240] and [0273] and claim 1 of Garcia).
Regarding Claim 13, Garcia teaches wherein the generator is further configured to electrically couple with an electrosurgical device having a plurality of electrodes, the plurality of electrodes 22 being configured to deliver electroporation pulses between an adjacent one of the plurality of electrodes (Fig. 1 and [0083]-[0085], [0105], [0124] and [0138]).
Regarding Claim 14, Garcia teaches wherein the predetermined modeling data (xi) is a function of the predetermined waveforms parameters (yi) and the user inputted desired lesion characteristic (ui) ([0132]-[0137]).
Regarding Claim 15, Garcia teaches wherein the electrosurgical generator is configured to electrically couple with an electro surgical medical device having a plurality of electrodes 22 (Fig. 1) configured to deliver electroporation pulses between adjacent electrodes of the plurality of electrodes ([0083]-[0085], [0105], [0124] and [0138]), and wherein the waveform parameters (yi) further include at least one from the group consisting of a number of pulses, a duration of each pulse, a number of pulse trains, an applied voltage, and electrode polarity configuration ([0134]).
Regarding Claim 16, Garcia teaches wherein the user inputted desired lesion characteristic (ui) includes at least one of lesion surface area, lesion width, and lesion length ([0081], [0086], [0103]-[0108], [0136] and [0155]).
Regarding Claim 21, Garcia teaches wherein the processing circuitry is further configured to optimize the determined at least one pulsed field ablation waveform parameter based on the modeling data (xi) ([0148]-[0155] and [0240]).
Regarding Claim 22, Garcia teaches wherein the modeling data (xi) depends at least in part on an arrangement of electrodes of a catheter driven by the generator ([0148]-[0155] and claim 1 of Garcia).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Garcia teaches the invention as applied above but not wherein the processing circuitry is further configured to determine whether an applied voltage amplitude is within a predetermined voltage threshold, and wherein the processing circuitry is further configured to reduce the applied voltage amplitude when the applied voltage amplitude is above the predetermined voltage threshold.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794